15‐1907 
        Fahrenkrug v. Verizon, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 17th  day of June, two thousand and 
        sixteen. 
                                          
        PRESENT:  JON O. NEWMAN,  
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
        SUSAN FAHRENKRUG,  
         
                                  Plaintiff‐Appellant, 
         
                     v.                                    No. 15‐1907 
         
        VERIZON SERVICES CORPORATION, 
        KEVIN VAN INWEGEN, MATTHEW 
        FORLENZA, CAROL FRASCO, JANE 
        AND JOHN DOES, 
         
                                  Defendants‐Appellees, 
         
         
  CELLCO PARTNERSHIP, VERIZON 
  NEW YORK, INC., 
   
                          Defendant.            
  ______________________  
   
  FOR PLAINTIFF‐APPELLANT:            A.J. BOSMAN, Bosman Law Firm, Rome, 
                                      NY. 
   
  FOR DEFENDANTS‐APPELLEES:  SCOTT H. CASHER (George C. Morrison, 
                                      on the brief), White and Williams LLC, 
                                      Pleasantville, NY. 
         
        Appeal from a judgment of the United States District Court for the 
  Northern District of New York (Sannes, J.). 
   
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Plaintiff‐Appellant Susan Fahrenkrug (“Plaintiff”) appeals from an Order 

of the United States District Court for the Northern District of New York (Sannes, 

J.) granting a motion for summary judgment by Defendants‐Appellees Verizon 

Services Corp. (“Verizon”) and several individuals (collectively with Verizon, 

“Defendants”), and dismissing Plaintiff’s amended complaint in its entirety with 




                                        2
prejudice.  Plaintiff also seeks review of the District Court’s partial denial of a 

previously filed motion to compel discovery.1 

       At the outset, we note that Plaintiff has waived certain arguments she 

pursued below by failing to raise them on appeal.  We thus consider only the 

following claims: (1) disparate treatment on the basis of gender in violation of 

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. 

(“Title VII”), and the New York State Human Rights Law, Exec. Law § 290 et seq. 

(“NYSHRL”); (2) retaliation in violation of Title VII and the NYSHRL; and (3) 

certain discovery rulings by the District Court.2 



1 We review de novo a district court’s grant of summary judgment, construing the 
evidence in the light most favorable to the non‐moving party.  Tenenbaum v. Williams, 
193 F.3d 581, 593 (2d Cir. 1999).  The function of this Court is not to “weigh the evidence 
and determine the truth of the matter,” but instead only to determine whether “there 
are any genuine factual issues that properly can be resolved only by a finder of fact 
because they may reasonably be resolved in favor of either party.”  Perreca v. Gluck, 295 
F.3d 215, 220 (2d Cir. 2002) (internal quotation marks omitted).   
A district court’s discovery rulings “are reversed only upon a clear showing of an abuse 
of discretion.”  Cruden v. Bank of New York, 957 F.2d 961, 972 (2d Cir. 1992).  An abuse of 
discretion occurs only if the ruling is based on an erroneous view of the law, a clearly 
erroneous assessment of the evidence, or results in a decision that “cannot be located 
within the range of permissible decisions.”  Myers v. Hertz Corp., 624 F.3d 537, 547 (2d 
Cir. 2010) (internal quotation marks omitted). 
We assume the parties’ familiarity with the facts and record below, which we reference 
only as necessary to explain our decision. 
2 Like the District Court, we reject Plaintiff’s affidavit insofar as it contains inadmissible 
hearsay and contradicts Plaintiff’s prior sworn deposition testimony.  See Special App. 
19 n.1.  A party may not defeat a motion for summary judgment by submitting an 


                                               3
       To establish a prima facie case of gender discrimination under Title VII 

and the NYSHRL,3 a plaintiff must demonstrate: (1) membership in a protected 

class; (2) satisfactory job performance; (3) an adverse employment action; and (4) 

circumstances surrounding the employment action that give rise to an inference 

of discrimination.  Montana v. First Fed. Sav. & Loan Ass’n of Rochester, 869 F.2d 

100, 106–07 (2d Cir. 1989); see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 

802–05 (1973).  Failure to establish any one of these necessary elements mandates 

dismissal of the plaintiff’s complaint.  Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 

81, 86 (2d Cir. 1996).   

       An adverse employment action is “a materially adverse change in the 

terms and conditions of employment.”  Sanders v. NYC Human Res. Admin., 361 

F.3d 749, 755 (2d Cir. 2004) (internal quotation marks omitted).  “Employment 

actions that [this Court has] deemed sufficiently disadvantageous to constitute 

an adverse employment action include a termination of employment, a demotion 

evidenced by a decrease in wage or salary, a less distinguished title, a material 

affidavit that disputes or contradicts prior sworn testimony.  See Trans‐Orient Marine 
Corp. v. Star Trading & Marine, Inc., 925 F.2d 566, 572 (2d Cir. 1991).  Similarly, affidavits 
submitted to defeat summary judgment “must be admissible themselves or must 
contain evidence that will be presented in an admissible form at trial.”  Santos v. 
Murdock, 243 F.3d 681, 683 (2d Cir. 2001) (per curiam). 
 We apply the same analytical framework to review claims under Title VII and the 
3

NYSHRL.  Pucino v. Verizon Wireless Commc’ns, Inc., 618 F.3d 112, 117 n.2 (2d Cir. 2010). 


                                               4
loss of benefits, significantly diminished material responsibilities, or other 

indices unique to a particular situation.”  Beyer v. Cty. of Nassau, 524 F.3d 160, 163 

(2d Cir. 2008) (alteration and internal quotation marks omitted). 

      A plaintiff may raise an inference of discrimination by showing disparate 

treatment, i.e., by showing that his employer “treated him less favorably than a 

similarly situated employee outside his protected group.”  Graham v. Long Island 

R.R., 230 F.3d 34, 39 (2d Cir. 2000).  “When considering whether a plaintiff has 

raised an inference of discrimination by showing that she was subjected to 

disparate treatment, we have said that the plaintiff must show she was ‘similarly 

situated in all material respects’ to the individuals with whom she seeks to 

compare herself.”  Id. (quoting Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 64 

(2d Cir. 1997)).  “As a general rule, whether [employee]s are similarly situated is 

a factual issue that should be submitted to the jury.  This rule is not absolute, 

however, and a court can properly grant summary judgment where it is clear 

that no reasonable jury could find the similarly situated prong met.”  Harlen 

Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 n.2 (2d Cir. 2001) (citation 

omitted). 




                                            5
       For substantially the reasons stated by the District Court, we find that 

Plaintiff failed to make out a prima facie case of gender discrimination.  

Specifically, we conclude that Plaintiff failed to prove circumstances surrounding 

adverse employment actions that give rise to an inference of gender 

discrimination.  Despite her claims of disparate treatment, Plaintiff did not 

submit any evidence pertaining to her male peers’ job duties, assignments, 

bonuses, or salary increases.  With regard to Plaintiff’s termination after she 

declined to move to Tampa, we agree with the District Court that “Plaintiff has 

failed to adduce any evidence to create a material issue of fact with respect to 

Forlenza’s explanation that he attempted to find her a new position in her 

geographic area, just as he attempted to find positions for Driscoll and Johnson.”  

Special App. 50.  Plaintiff thus has not shown that she was treated “less favorably 

than a similarly situated employee outside [her] protected group.”  Graham, 230 

F.3d at 39. 

       For similar reasons, we affirm the District Court’s ruling that Plaintiff’s 

retaliation claims fail.  In addition to retaliatory discharge, Plaintiff argued that 

Defendants retaliated for her gender discrimination complaints by ignoring those 

complaints and then monitoring or recording the computer that she used at 




                                           6
work.  We find that the District Court properly dismissed these claims on the 

basis that “[t]hese allegations, even if true, do not show an adverse employment 

action” and that “failure to investigate an employee’s complaint is not retaliation 

for filing that same complaint.”  Special App. 60 (citing Fincher v. Depository Trust 

& Clearing Corp., 604 F.3d 712, 721 (2d Cir. 2010)). 

      Finally, we find that the District Court did not abuse its discretion in 

making any of the discovery rulings that Plaintiff challenges on appeal.  The 

District Court properly exercised its discretion in allowing Defendants the 

opportunity to supplement their privilege log and submit documents for in 

camera review.  The District Court also found properly, based upon this in camera 

review and firmly established case law concerning work product privilege, that 

each of the individually withheld communications were “clearly addressed 

under the supervision of the legal department [and made] in anticipation of 

litigation.”  App. 419.  Lastly, the District Court did not abuse its discretion in 

denying Plaintiff’s request for company‐wide discovery on the basis that this 

request was overly broad. 




                                           7
      We have considered all of Plaintiff’s remaining arguments and find them 

to be without merit.4  We see no material factual dispute on the record barring 

judgment as a matter of law, and thus we AFFIRM the judgment of the District 

Court.   

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                                            




4 Because we find that Plaintiff failed to establish a prima facie case of gender 
discrimination, we need not consider any further steps under the McDonnell‐Douglas 
burden‐shifting analysis. 


                                           8